DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on May 11, 2022 have been entered.
Claims 1, 8 and 15 have been amended.

Response to Arguments
Applicant’s arguments filed on May 11, 2022 have been fully considered but are not persuasive. 

The previously cited primary art of LaFever teaches the following amendments:
wherein requesting the anonymization advice comprises providing a desired level of anonymity and a demographic attribute to the anonymization service (Parag. [0029] and Parag. [0206-0208]; (The art teaches that the data attribute may be linked to independent attributes or dependent attributes or separated into independent attributes or dependent attributes by means of a privacy server coupled to the database in response to requests for functions and/or services from one or more privacy clients. The art teaches sending a request via the privacy client to the privacy server to conduct a desired action, activity or process. The privacy server determines the attribute combinations necessary to perform the desired action, activity, or process and retrieves them from the database as attribute combination. In this example implementation of the system, the abstraction module of the privacy server is configured to add or delete attributes, retrieve attribute combinations, and to modify attributes within any given combination. The user may notify the privacy server to release only the recent shopping and other user defined information to the visited site (i.e., the desired level of anonymity).
receiving, by the user device, the anonymization advice including the semi-anonymous value for the tracking cookie from the anonymization service (Parag. [0018], Parag. [0055], Parag. [0214], Parag. [0233], Parag. [0234], Parag. [0252-0253], and Parag. [0290]; (The art teaches receiving a request, at a privacy server, from a client device to conduct activity over a network; determining which of a plurality of data attributes in a database are necessary to complete the requested activity; creating a DDID; associating the DDID with the determined data attributes to create a combined TDR; making the combined TDR accessible to at least one network device for conducting or initiating the requesting activity. The art teaches that the client receives temporally limited data representations (TDRs) including dynamically changing de-identifiers (DDIDs) and associated data attributes necessary for conducting the activity over the network from the privacy server. The art teaches that each DDID is associated with a data subject to operate in a “dynamically anonymous” manner, which refers to a user’s ability to remain anonymous)).

Applicant’s argument 1:
As indicated in the Office Action, LaFever does not disclose or suggest the recited 
features. Taylor discloses modifying content requests to limit an extent to which information that may be used to track or identify users is exposed to content providers. Taylor, col. 2, 11. 15- 18. FIG. 6 of Taylor discloses "modified requests that may be created by the request modification module 120," in which modified request 630 includes "a modified cookie 632 that includes only gender information." Id. at col. 10, 11. 18-21. However, the value of the modified cookie 632 in Taylor includes demographic information (gender information), whereas the semi-10anonymous value in claim 1 does not contain a demographic attribute.
 
Examiners’ response to the argument 1: 
The examiners respectively disagree, Taylor teaches wherein the semi-anonymous value does not contain the demographic attribute. Taylor teaches that users may elect to share some, all, or none of their demographic and other identifying information with content providers (Col. 2 lines 32-34). i.e., the semi-anonymous identifying the user value will not include demographics of the user when the user chooses not to share them.
Applicant relied on his argument that Taylor doesn’t teach that the semi-anonymous value is configured to satisfy a range criteria. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Taylor does not disclose requesting a desired level of anonymity from a user device and receiving a semi-anonymous value configured to satisfy a range criteria, in which a number of members for the selected group of user devices using the semi-anonymous value for a tracking cookie corresponds to the desired level of anonymity requested by the user device) are not recited in the rejected claim. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant’s argument 2:
The applicant argues that Taylor doesn’t teach that the group has a number of members within a range criteria corresponding to the desired level of anonymity requested by the user device. 

Examiners’ response to the argument 2: 
The examiners respectively disagree. Taylor teaches that the group has a number of members within a range criteria corresponding to the desired level of anonymity requested by the user device (Col. 2 lines 32-60 ; (The art teaches that users may elect to share some, all, or none of their demographic and other identifying information with content providers, or users may elect to generalize their specific identifying information (i.e., desired level of anonymity). For example, if a content request is accompanied by a cookie that includes identifying information, the identifying information may be modified, or the cookie may be stripped from the content request prior to transmission to the content provider. The modification may include removing a portion of the identifying information, substituting alternative identifying information, or generalizing identifying information. As a result, the request may be substantially anonymous while still providing some information that a content provider can use to respond with personalized, targeted, or otherwise more relevant content than would otherwise be provided in the absence of all identifying information. The users may choose to expose generalized demographic information, such as gender and an age range (i.e., the range criteria specifies that the user(s) belong to a group of users associated with gender and/or age range (i.e., range criteria) without being specific towards each user separately), in lieu of information that may be used by content providers for tracking purposes or derived from previous content requests)).





























Claim Objections
Claims 1, 8 and 15 are objected to because of the following informalities: 
 
Claim 1 	“receiving, by the user device, the anonymization advice including the semi-anonymous value for the tracking cookie from the anonymization service; storing, by the user device, a semi-anonymous value for the tracking cookie based on the anonymization advice” should read (Examiners suggestion) “receiving, by the user device, the anonymization advice including a semi-anonymous value for the tracking cookie from the anonymization service; storing, by the user device, the semi-anonymous value for the tracking cookie based on the anonymization advice.”

Claim 8	 “receiving, by the processor, the anonymization advice including the semi-anonymous value for the tracking cookie from the anonymization service; storing, by the processor, a semi-anonymous value for the tracking cookie based on the anonymization advice” should read (Examiners suggestion) “receiving, by the processor, the anonymization advice including a semi-anonymous value for the tracking cookie from the anonymization service; storing, by the processor, the semi-anonymous value for the tracking cookie based on the anonymization advice.”
  
Claim 15 	“receiving, by the computer processor, the anonymization advice including the semi-anonymous value for the tracking cookie from the anonymization service; storing, by the computer processor, a semi-anonymous value for the tracking cookie based on the anonymization advice” should read (Examiners suggestion) “receiving, by the computer processor, the anonymization advice including a semi-anonymous value for the tracking cookie from the anonymization service; storing, by the computer processor, the semi-anonymous value for the tracking cookie based on the anonymization advice.” 
 
  Appropriate corrections are required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.   

Claims 1-5, 7-12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over LaFever et al. (Pub. No. US 2014/0287723), hereinafter LaFever, in view of Taylor et al. (Patent No. US 9,060,031), hereinafter Taylor, and in view of Sze et al. (Pub. No. US 2012/0311017), hereinafter Sze.
	
            Claim 1. 	LaFever discloses a computer-implemented method comprising: 
            receiving, by a user device, a tracking cookie from a content publisher (Parag. [0023-0025], Parag. [0139], and Parag. [0308-0309]; (The art teaches that a cookie is sent from the website (i.e., publisher) to the user’s browser running on the user’s device));  
            detecting, by the user device, a semi-anonymous cookie attribute for the tracking cookie (Parag. [0022-0025], Parag. [0055-0056]; (The art teaches that the privacy client (i.e., within the client device) captures activity conducted using the device, and relates the conducted activity to the TDR including dynamically changing de-identifiers (DDID). The art teaches that each DDID is associated with a data subject to operate in a “dynamically anonymous” manner, which refers to a user’s ability to remain anonymous));  
		in response to detecting the semi-anonymous cookie attribute, requesting, by the user device, anonymization advice for the tracking cookie from an anonymization service (Parag. [0031], Parag. [0047], Parag. [0049], Parag. [0139], Parag. [0206], Parag. [0228], and Parag. [0246]; (The art teaches that clients communicate with a privacy server that processes and responds to requests for information from privacy clients, such as requests regarding data attributes or attribute combination. The art teaches receiving a request, at a privacy server (i.e., providing anonymizing service), from a client device to conduct activity over a network; determining which of a plurality of data attributes in a database is necessary to complete the requested activity; creating a DDID, etc.,)), wherein requesting the anonymization advice comprises providing a desired level of anonymity and a demographic attribute to the anonymization service (Parag. [0029] and Parag. [0206-0208]; (The art teaches that the data attribute may be linked to independent attributes or dependent attributes or separated into independent attributes or dependent attributes by means of a privacy server coupled to the database in response to requests for functions and/or services from one or more privacy clients. The art teaches sending a request via the privacy client to the privacy server to conduct a desired action, activity or process. The privacy server determines the attribute combinations necessary to perform the desired action, activity, or process and retrieves them from the database as attribute combination. In this example implementation of the system, the abstraction module of the privacy server is configured to add or delete attributes, retrieve attribute combinations, and to modify attributes within any given combination. The user may notify the privacy server to release only the recent shopping and other user defined information to the visited site (i.e., the desired level of anonymity). As a result in this example, the privacy server may select the following attributes: shoe size=9, shoes recently viewed at other websites=Nike X, Asics Y, New Balance Z, average price of the shoes viewed=$109, zip code of the shopper=80302, gender of the shopper=male (i.e., demographic attribute), weight of the shopper=185 lbs.  The privacy server may collect these attributes, generate a unique DDID or accept or modify a temporally unique, dynamically changing value to serve as the DDID and assign the DDID to the attributes and send the same to the visited website as a TDR));  
           receiving, by the user device, the anonymization advice including the semi-anonymous value for the tracking cookie from the anonymization service (Parag. [0018], Parag. [0055], Parag. [0214], Parag. [0233], Parag. [0234], Parag. [0252-0253], and Parag. [0290]; (The art teaches receiving a request, at a privacy server, from a client device to conduct activity over a network; determining which of a plurality of data attributes in a database are necessary to complete the requested activity; creating a DDID; associating the DDID with the determined data attributes to create a combined TDR; making the combined TDR accessible to at least one network device for conducting or initiating the requesting activity. The art teaches that the client receives temporally limited data representations (TDRs) including dynamically changing de-identifiers (DDIDs) and associated data attributes necessary for conducting the activity over the network from the privacy server. The art teaches that each DDID is associated with a data subject to operate in a “dynamically anonymous” manner, which refers to a user’s ability to remain anonymous));                                         
           storing, by the user device, a semi-anonymous value for the tracking cookie based on the anonymization advice (Parag. [0055-0056], Parag. [0214], Parag. [0233-0234], Parag. [0252-0253], and Parag. [0314-0316]; (The art teaches that the client receives temporally limited data representations (TDRs) including dynamically changing de-identifiers (DDIDs) values and associated data attributes necessary for conducting the activity over the network from the privacy server; and the privacy client captures activity conducted using the device, and relate the conducted activity to the TDRs (i.e., TDRs are stored in the privacy client residing on a mobile device))), and
           transmitting, by the user device, the tracking cookie and the semi-anonymous value for the tracking cookie with a request for content (Parag. [0023], Parag. [0214], Parag. [0233-0234], Parag. [0308], and Parag. [0314-0316]; (The art teaches that TDRs including the DDIDs (serving as a cookie) comprised of attribute combinations and identifiers are transmitted via privacy clients to recipient entities for use by recipient entities in connection with desired actions, activities or processes pertaining to recipient entities)).
           LaFever doesn’t explicitly disclose wherein the semi-anonymous value non-uniquely identifies the user device as one of a group of user devices each using the semi- anonymous value for a respective tracking cookie, and wherein the semi-anonymous value does not contain the demographic attribute, wherein the group of user devices is selected such that each user device of the group of user devices is associated with a different respective user having the demographic attribute, and the group has a number of members within a range criteria corresponding to the desired level of anonymity requested by the user device; and receiving, by the user device, content based on actions performed by the different respective users of other user devices in the group of user devices.
           However, Taylor discloses wherein the semi-anonymous value non-uniquely identifies the user device as one of a group of user devices each using the semi- anonymous value for a respective tracking cookie, and wherein the semi-anonymous value does not contain the demographic attribute, wherein the group of user devices is selected such that each user device of the group of user devices is associated with a different respective user having the demographic attribute (Col. 2 lines 32-50 lines 56-60, Col. 4 lines 48-67, Col. 8 lines 33-64, Col. 9 lines 1-28 lines 38-44; (The art teaches users may elect to share some, all, or none of their demographic and other identifying information with content providers, or users may elect to generalize their specific identifying information. For example, if a content request is accompanied by a cookie that includes identifying information, the identifying information may be modified, or the cookie may be stripped from the content request prior to transmission to the content provider. The modification may include removing a portion of the identifying information, substituting alternative identifying information, or generalizing identifying information.  As a result, the request may be substantially anonymous while still providing some information that a content provider can use to respond with personalized, targeted, or otherwise more relevant content than would otherwise be provided in the absence of all identifying information. The modification can be made at a client device (e.g., by a browser), or by an intermediary system that requests content from the content provider on behalf of the user. Users may choose to expose generalized demographic information, such as gender and an age range, in lieu of information that may be used by content providers for tracking purposes or derived from previous content requests. The intermediary system may have access to demographic and identifying data for individual users as part of the user preferences data store. The art teaches that the intermediary system receives a content request from a client device; the content request may include identifying information in the form of a cookie. The identifying information can include demographic information about the user (e.g., gender, age, geographic location). FIG. 6 illustrates an example HTTP GET request that contains identifying information in the form of a cookie. As seen in original request 610, the cookie 612 identifies the user or device by the identifier "a87sdfa98fd." The intermediary system may load or otherwise determine the user preferences for the current request. The user preferences may indicate what information the user wishes to share, what information the user wishes to prevent from being shared, how the user wishes to have demographic or other identifying information generalized, and the like. FIG. 6 illustrates several modified requests that may be created by the request modification module. Modified request 630 includes a modified cookie 632 that includes only gender information. As seen in comparison with the original request 610, the cookie previously contained an identifier of the user or device. A content provider may have used such an identifier in order to match the request to a profile regarding the user, such as detailed demographic information, data regarding previous content requests, and other information that a user may wish to keep private. Modified request 640 includes customized HTTP headers 642 corresponding to gender and age.  As seen in comparison with the original request 610, the generalized age range (e.g., 30-39) has been included. The intermediary system 102 may notify the particular content server 106, or content servers 106 in general, that such custom HTTP headers will be used to transmit demographic or identifying information, and that other attempts to receive such information will be blocked. Content servers 106 may choose to look for identifying information in the custom HTTP headers. It will be appreciated that the process 400 or portions thereof may be implemented by a browser 140 or some other component of a client device, either in conjunction with an intermediary system or in the absence of an intermediary system. i.e., the demographic attribute is used by the different users as an anonymous identifier)); and the group has a number of members within a range criteria corresponding to the desired level of anonymity requested by the user device (Col. 2 lines 32-60 ; (The art teaches that users may elect to share some, all, or none of their demographic and other identifying information with content providers, or users may elect to generalize their specific identifying information (i.e., desired level of anonymity). For example, if a content request is accompanied by a cookie that includes identifying information, the identifying information may be modified, or the cookie may be stripped from the content request prior to transmission to the content provider. The modification may include removing a portion of the identifying information, substituting alternative identifying information, or generalizing identifying information. As a result, the request may be substantially anonymous while still providing some information that a content provider can use to respond with personalized, targeted, or otherwise more relevant content than would otherwise be provided in the absence of all identifying information. The users may choose to expose generalized demographic information, such as gender and an age range (i.e., the range specifies that users belong to a group of users associated with gender and/or age range without being specific towards each user separately), in lieu of information that may be used by content providers for tracking purposes or derived from previous content requests)).
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modifying the information in the cookies taught by LaFever to incorporate the teaching of Taylor. This would be convenient to enable users to maintain a level of privacy while still benefiting from personalized or more relevant content (Col. 3 lines 40-61).
            Sze discloses receiving, by the user device, content based on actions performed by the different respective users of other user devices in the group of user devices (Parag. [0037], Parag. [0040-0041], Parag. [0045], and Parag. [0049]; (The art teaches that based on data included in the request for advertisements, the advertisement management system selects advertisements (i.e., content) that are eligible to be provided in response to the request. For example, eligible advertisements can include advertisements having characteristics (e.g., size and/or aspect ratio) matching the characteristics of advertisement slots and that are identified as relevant to specified resource keywords or search queries (i.e., submitted by different user devices). Data representing conditions under which advertisements were selected for presentation to a user, and user interaction data (e.g., Id1 .  . . Idn) representing actions taken by users in response to presentation of the advertisement (e.g., Ad1 .  . . Adi) can be stored in a data store such as performance data store. The art teaches that a user's identity may be anonymized and/or encrypted so that the no personally identifiable information can be determined for the user, or a user's activities may be generalized (e.g., to a large group of users) where user activity information is obtained. The ad server uses information included in the ad request to select an ad that will be provided with the web page. For example, the ad server can use psychographic, demographic, or other information about a group of users with which the user is associated in order to select the ad. In some implementations, the ad server can access an advertisement data store to select an ad having targeting criteria that match the information included in the ad request)).
                It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify LaFever in view of Taylor to incorporate the teaching of Sze. This would be convenient for preventing an error to occur that prevents the specified resource from being provided to the user device (Parag. [0002]). 

Claim 2. 	LaFever in view of Taylor and Sze discloses the computer-implemented method of claim 1, 
LaFever further discloses the computer-implemented method further comprising replacing a unique value for the tracking cookie with the semi-anonymous value for the tracking cookie (Parag. [0018], Parag. [0022], and Parag. [0043]; (The art teaches that each DDID is associated with data attributes, and the current DDID is replaced with different DDID. The art teaches that selecting a DDID includes generating the unique DDID, which is a value, or modifying a temporally unique, dynamically changing value to serve as the DDID. The DDID is associated with a data subject to operate in a “dynamically anonymous” manner, which refers to a user’s ability to remain anonymous)). 
 
Claim 3. 	LaFever in view of Taylor and Sze discloses the computer-implemented method of claim 1,  
LaFever further discloses wherein the semi-anonymous value of the tracking cookie is shared with each user device of the group of user devices (Parag. [0037], Parag. [0200], and Fig.6; (The art teaches that the user device shares the TDRs, which include DDIDs, with other network devices with a predetermined physical, virtual or logical proximity of the mobile device. Locations 602 to 618 (Fig. 6) show locations of mobile device 110, 112, 114, 116 users, comprising the location 606 of the mobile device 110 whose user desires anonymization of data and the locations 602, 604, 608-618 of other mobile device 112, 114, 116 users)).  



Claim 4. 	LaFever in view of Taylor and Sze discloses the computer-implemented method of claim 1,   
LaFever in view of Taylor doesn’t explicitly disclose wherein a content publisher stores a log file for actions performed by the group of user devices using the semi-anonymous value for the tracking cookie.  
		However, Sze discloses wherein a content publisher stores a log file for actions performed by the group of user devices using the semi-anonymous value for the tracking cookie (Parag. [0037], Parag. [0040-0041], Parag. [0045], and Parag. [0049]; (The art teaches that based on data included in the request for advertisements, the advertisement management system selects advertisements (i.e., content) that are eligible to be provided in response to the request. For example, eligible advertisements can include advertisements having characteristics (e.g., size and/or aspect ratio) matching the characteristics of advertisement slots and that are identified as relevant to specified resource keywords or search queries (i.e., submitted by different user devices). Data representing conditions under which advertisements were selected for presentation to a user, and user interaction data (e.g., Id1 .  . . Idn) representing actions taken by users in response to presentation of the advertisement (e.g., Ad1 .  . . Adi) can be stored in a data store such as performance data store The art teaches that a user's identity may be anonymized and/or encrypted so that the no personally identifiable information can be determined for the user, or a user's activities may be generalized (e.g., to a large group of users) where user activity information is obtained)).  
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify LaFever in view of Taylor to incorporate the teaching of Sze. This would be convenient for preventing an error to occur that prevents the specified resource from being provided to the user device (Parag. [0002]).

Claim 5. 	LaFever in view of Taylor and Sze discloses the computer-implemented method of claim 4,    
LaFever in view of Taylor doesn’t explicitly disclose the computer-implemented method wherein the received content is tailored based on the log file for actions performed by the group of user devices using the semi-anonymous value for the tracking cookie. 
However, Sze discloses wherein the received content is tailored based on the log file for actions performed by the group of user devices using the semi-anonymous value for the tracking cookie (Parag. [0024-0026]; (The art teaches that when a request for content is received (i.e., by the content publisher), and the request includes an anonymous identifier associated with a user's desktop device.  The received anonymous identifier is used to look up the user's other anonymous identifiers (e.g., for mobile and other devices of the user). The retrieved set of anonymous identifiers can be used access to session history information in the other tables (e.g., user browsing history). The aggregated session history information, associated with the anonymous identifier, is provided to a content management system in order to determine and select eligible content for delivery to the user responsive to the received request (i.e., receiving content))). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify LaFever in view of Taylor to incorporate the teaching of Sze. This would be convenient for preventing an error to occur that prevents the specified resource from being provided to the user device (Parag. [0002]).

Claim 7. 	LaFever in view of Taylor and Sze discloses the computer-implemented method of claim 1,   
		LaFever further discloses wherein the semi-anonymous value is selected using a random number generator (Parag. [0034]; (The art teaches that the DDIDs, which are associated with a data subject to operate in a “dynamically anonymous” manner, are assigned for purposes of disassociation and/or replacement and retain their initially assigned value(s) until the value(s) are changed based on a random, fixed, variable)).  

Claim 8. 	LaFever discloses a non-transitory computer-readable storage medium comprising instructions executable by a processor of a user device (Parag. [0139]; user device), the instructions when executed causing the processor to perform actions comprising:  
receiving, by the processor, a tracking cookie from a content publisher (Parag. [0023-0025], Parag. [0139], and Parag. [0308-0309]; (The art teaches that a cookie is sent from the website (i.e., publisher) to the user’s browser running on the user’s device));  
detecting, by the processor, a semi-anonymous cookie attribute for the tracking cookie (Parag. [0022-0025], Parag. [0055-0056]; (The art teaches that the privacy client (i.e., within the client device) captures activity conducted using the device, and relates the conducted activity to the TDR including dynamically changing de-identifiers (DDID). The art teaches that each DDID is associated with a data subject to operate in a “dynamically anonymous” manner, which refers to a user’s ability to remain anonymous));  
in response to detecting the semi-anonymous cookie attribute, requesting, by the processor, anonymization advice for the tracking cookie from an anonymization service (Parag. [0031], Parag. [0047], Parag. [0049], Parag. [0139], Parag. [0206], Parag. [0228], and Parag. [0246]; (The art teaches that clients communicate with a privacy server that processes and responds to requests for information from privacy clients, such as requests regarding fata attributes or attribute combination. The art teaches receiving a request, at a privacy server (i.e., providing anonymizing service), from a client device to conduct activity over a network; determining which of a plurality of data attributes in a database is necessary to complete the requested activity; creating a DDID, etc.,)), wherein requesting the anonymization advice comprises providing a desired level of anonymity and a demographic attribute to the anonymization service (Parag. [0029] and Parag. [0206-0208]; (The art teaches that the data attribute may be linked to independent attributes or dependent attributes or separated into independent attributes or dependent attributes by means of a privacy server coupled to the database in response to requests for functions and/or services from one or more privacy clients. The art teaches sending a request via the privacy client to the privacy server to conduct a desired action, activity or process. The privacy server determines the attribute combinations necessary to perform the desired action, activity, or process and retrieves them from the database as attribute combination. In this example implementation of the system, the abstraction module of the privacy server is configured to add or delete attributes, retrieve attribute combinations, and to modify attributes within any given combination. The user may notify the privacy server to release only the recent shopping and other user defined information to the visited site (i.e., the desired level of anonymity). As a result in this example, the privacy server may select the following attributes: shoe size=9, shoes recently viewed at other websites=Nike X, Asics Y, New Balance Z, average price of the shoes viewed=$109, zip code of the shopper=80302, gender of the shopper=male (i.e., demographic attribute), weight of the shopper=185 lbs.  The privacy server may collect these attributes, generate a unique DDID or accept or modify a temporally unique, dynamically changing value to serve as the DDID and assign the DDID to the attributes and send the same to the visited website as a TDR));  
receiving, by the processor, the anonymization advice including the semi-anonymous value for the tracking cookie from the anonymization service (Parag. [0018], Parag. [0055], Parag. [0214], Parag. [0233], Parag. [0234], Parag. [0252-0253], and Parag. [0290]; (The art teaches receiving a request, at a privacy server, from a client device to conduct activity over a network; determining which of a plurality of data attributes in a database are necessary to complete the requested activity; creating a DDID; associating the DDID with the determined data attributes to create a combined TDR; making the combined TDR accessible to at least one network device for conducting or initiating the requesting activity. The art teaches that the client receives temporally limited data representations (TDRs) including dynamically changing de-identifiers (DDIDs) and associated data attributes necessary for conducting the activity over the network from the privacy server. The art teaches that each DDID is associated with a data subject to operate in a “dynamically anonymous” manner, which refers to a user’s ability to remain anonymous)); 
storing, by the processor, a semi-anonymous value for the tracking cookie based on the anonymization advice (Parag. [0055-0056], Parag. [0214], Parag. [0233-0234], Parag. [0252-0253], and Parag. [0314-0316]; (The art teaches that the client receives temporally limited data representations (TDRs) including dynamically changing de-identifiers (DDIDs) values and associated data attributes necessary for conducting the activity over the network from the privacy server; and the privacy client captures activity conducted using the device, and relate the conducted activity to the TDRs (i.e., TDRs are stored in the privacy client residing on a mobile device))); and 
transmitting, by the processor, the tracking cookie and the semi-anonymous value for the tracking cookie with a request for content (Parag. [0023], Parag. [0214], Parag. [0233-0234], Parag. [0308], and Parag. [0314-0316]; (The art teaches that TDRs including the DDIDs (serving as a cookie) comprised of attribute combinations and identifiers are transmitted via privacy clients to recipient entities for use by recipient entities in connection with desired actions, activities or processes pertaining to recipient entities)).  
		LaFever doesn’t explicitly disclose wherein the semi-anonymous value non-uniquely identifies the user device as one of a group of user devices each using the semi- anonymous value for a respective tracking cookie, and wherein the semi-anonymous value does not contain the demographic attribute, wherein the group of user devices is selected such that each user device of the group of user devices is associated with a different respective user having the demographic attribute; and the group has a number of members within a range criteria corresponding to the desired level of anonymity requested by the user device; and receiving, by the processor, content based on actions performed by the different respective users of other user devices in the group of user devices. 
		However, Taylor discloses wherein the semi-anonymous value non-uniquely identifies the user device as one of a group of user devices each using the semi- anonymous value for a respective tracking cookie, and wherein the semi-anonymous value does not contain the demographic attribute, wherein the group of user devices is selected such that each user device of the group of user devices is associated with a different respective user having the demographic attribute (Col. 2 lines 32-50 lines 56-60, Col. 4 lines 48-67, Col. 8 lines 33-64, Col. 9 lines 1-28 lines 38-44; (The art teaches users may elect to share some, all, or none of their demographic and other identifying information with content providers, or users may elect to generalize their specific identifying information. For example, if a content request is accompanied by a cookie that includes identifying information, the identifying information may be modified, or the cookie may be stripped from the content request prior to transmission to the content provider. The modification may include removing a portion of the identifying information, substituting alternative identifying information, or generalizing identifying information.  As a result, the request may be substantially anonymous while still providing some information that a content provider can use to respond with personalized, targeted, or otherwise more relevant content than would otherwise be provided in the absence of all identifying information. The modification can be made at a client device (e.g., by a browser), or by an intermediary system that requests content from the content provider on behalf of the user. Users may choose to expose generalized demographic information, such as gender and an age range, in lieu of information that may be used by content providers for tracking purposes or derived from previous content requests. The intermediary system may have access to demographic and identifying data for individual users as part of the user preferences data store. The art teaches that the intermediary system receives a content request from a client device; the content request may include identifying information in the form of a cookie. The identifying information can include demographic information about the user (e.g., gender, age, geographic location). FIG. 6 illustrates an example HTTP GET request that contains identifying information in the form of a cookie. As seen in original request 610, the cookie 612 identifies the user or device by the identifier "a87sdfa98fd." The intermediary system may load or otherwise determine the user preferences for the current request. The user preferences may indicate what information the user wishes to share, what information the user wishes to prevent from being shared, how the user wishes to have demographic or other identifying information generalized, and the like. FIG. 6 illustrates several modified requests that may be created by the request modification module. Modified request 630 includes a modified cookie 632 that includes only gender information. As seen in comparison with the original request 610, the cookie previously contained an identifier of the user or device. A content provider may have used such an identifier in order to match the request to a profile regarding the user, such as detailed demographic information, data regarding previous content requests, and other information that a user may wish to keep private. Modified request 640 includes customized HTTP headers 642 corresponding to gender and age.  As seen in comparison with the original request 610, the generalized age range (e.g., 30-39) has been included. The intermediary system 102 may notify the particular content server 106, or content servers 106 in general, that such custom HTTP headers will be used to transmit demographic or identifying information, and that other attempts to receive such information will be blocked. Content servers 106 may choose to look for identifying information in the custom HTTP headers. It will be appreciated that the process 400 or portions thereof may be implemented by a browser 140 or some other component of a client device, either in conjunction with an intermediary system or in the absence of an intermediary system. i.e., the demographic attribute is used by the different users as an anonymous identifier)), and the group has a number of members within a range criteria corresponding to the desired level of anonymity requested by the user device (Col. 2 lines 32-60 ; (The art teaches that users may elect to share some, all, or none of their demographic and other identifying information with content providers, or users may elect to generalize their specific identifying information (i.e., desired level of anonymity). For example, if a content request is accompanied by a cookie that includes identifying information, the identifying information may be modified, or the cookie may be stripped from the content request prior to transmission to the content provider. The modification may include removing a portion of the identifying information, substituting alternative identifying information, or generalizing identifying information. As a result, the request may be substantially anonymous while still providing some information that a content provider can use to respond with personalized, targeted, or otherwise more relevant content than would otherwise be provided in the absence of all identifying information. The users may choose to expose generalized demographic information, such as gender and an age range (i.e., the range specifies that users belong to a group of users associated with gender and/or age range without being specific towards each user separately), in lieu of information that may be used by content providers for tracking purposes or derived from previous content requests)).
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modifying the information in the cookies taught by LaFever to incorporate the teaching of Taylor. This would be convenient to enable users to maintain a level of privacy while still benefiting from personalized or more relevant content (Col. 3 lines 40-61).
		Sze discloses receiving, by the processor, content based on actions performed by the different respective users of other user devices in the group of user devices (Parag. [0037], Parag. [0040-0041], Parag. [0045], and Parag. [0049]; (The art teaches that based on data included in the request for advertisements, the advertisement management system selects advertisements (i.e., content) that are eligible to be provided in response to the request. For example, eligible advertisements can include advertisements having characteristics (e.g., size and/or aspect ratio) matching the characteristics of advertisement slots and that are identified as relevant to specified resource keywords or search queries (i.e., submitted by different user devices). Data representing conditions under which advertisements were selected for presentation to a user, and user interaction data (e.g., Id1 .  . . Idn) representing actions taken by users in response to presentation of the advertisement (e.g., Ad1 .  . . Adi) can be stored in a data store such as performance data store. The art teaches that a user's identity may be anonymized and/or encrypted so that the no personally identifiable information can be determined for the user, or a user's activities may be generalized (e.g., to a large group of users) where user activity information is obtained. The ad server uses information included in the ad request to select an ad that will be provided with the web page. For example, the ad server can use psychographic, demographic, or other information about a group of users with which the user is associated in order to select the ad. In some implementations, the ad server can access an advertisement data store to select an ad having targeting criteria that match the information included in the ad request)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify LaFever in view of Taylor to incorporate the teaching of Sze. This would be convenient for preventing an error to occur that prevents the specified resource from being provided to the user device (Parag. [0002]).

Claim 9 is taught by LaFever in view of Taylor and Sze as described for claim 2. 

Claim 10 is taught by LaFever in view of Taylor and Sze as described for claim 3.

Claim 11 is taught by LaFever in view of Taylor and Sze as described for claim 4.   

Claim 12 is taught by LaFever in view of Taylor and Sze as described for claim 5.

Claim 14 is taught by LaFever in view of Taylor and Sze as described for claim 7.  

Claim 15. 	LaFever discloses a computer system comprising:  
a computer processor of a user device; and a non-transitory computer-readable storage medium comprising instructions (Parag. [0139]; user device) that when executed by the computer processor cause the computer system to perform actions 2126295/42127/FW/10432930.4comprising: 
receiving, by the computer processor, a tracking cookie from a content publisher (Parag. [0023-0025], Parag. [0139], and Parag. [0308-0309]; (The art teaches that a cookie is sent from the website (i.e., publisher) to the user’s browser running on the user’s device));  
detecting, by the computer processor, a semi-anonymous cookie attribute for the tracking cookie (Parag. [0022-0025], Parag. [0055-0056]; (The art teaches that the privacy client (i.e., within the client device) captures activity conducted using the device, and relates the conducted activity to the TDR including dynamically changing de-identifiers (DDID). The art teaches that each DDID is associated with a data subject to operate in a “dynamically anonymous” manner, which refers to a user’s ability to remain anonymous));  
in response to detecting the semi-anonymous cookie attribute, requesting, by the computer processor, anonymization advice for the tracking cookie from an anonymization service (Parag. [0031], Parag. [0047], Parag. [0049], Parag. [0139], Parag. [0206], Parag. [0228], and Parag. [0246]; (The art teaches that clients communicate with a privacy server that processes and responds to requests for information from privacy clients, such as requests regarding fata attributes or attribute combination. The art teaches receiving a request, at a privacy server (i.e., providing anonymizing service), from a client device to conduct activity over a network; determining which of a plurality of data attributes in a database is necessary to complete the requested activity; creating a DDID, etc.,)), wherein requesting the anonymization advice comprises providing a desired level of anonymity and a demographic attribute to the anonymization service (Parag. [0029] and Parag. [0206-0208]; (The art teaches that the data attribute may be linked to independent attributes or dependent attributes or separated into independent attributes or dependent attributes by means of a privacy server coupled to the database in response to requests for functions and/or services from one or more privacy clients. The art teaches sending a request via the privacy client to the privacy server to conduct a desired action, activity or process. The privacy server determines the attribute combinations necessary to perform the desired action, activity, or process and retrieves them from the database as attribute combination. In this example implementation of the system, the abstraction module of the privacy server is configured to add or delete attributes, retrieve attribute combinations, and to modify attributes within any given combination. The user may notify the privacy server to release only the recent shopping and other user defined information to the visited site (i.e., the desired level of anonymity). As a result in this example, the privacy server may select the following attributes: shoe size=9, shoes recently viewed at other websites=Nike X, Asics Y, New Balance Z, average price of the shoes viewed=$109, zip code of the shopper=80302, gender of the shopper=male (i.e., demographic attribute), weight of the shopper=185 lbs.  The privacy server may collect these attributes, generate a unique DDID or accept or modify a temporally unique, dynamically changing value to serve as the DDID and assign the DDID to the attributes and send the same to the visited website as a TDR)); 
receiving, by the computer processor, the anonymization advice including the semi-anonymous value for the tracking cookie from the anonymization service (Parag. [0018], Parag. [0055], Parag. [0214], Parag. [0233], Parag. [0234], Parag. [0252-0253], and Parag. [0290]; (The art teaches receiving a request, at a privacy server, from a client device to conduct activity over a network; determining which of a plurality of data attributes in a database are necessary to complete the requested activity; creating a DDID; associating the DDID with the determined data attributes to create a combined TDR; making the combined TDR accessible to at least one network device for conducting or initiating the requesting activity. The art teaches that the client receives temporally limited data representations (TDRs) including dynamically changing de-identifiers (DDIDs) and associated data attributes necessary for conducting the activity over the network from the privacy server. The art teaches that each DDID is associated with a data subject to operate in a “dynamically anonymous” manner, which refers to a user’s ability to remain anonymous));  
storing, by the computer processor, a semi-anonymous value for the tracking cookie based on the anonymization advice (Parag. [0055-0056], Parag. [0214], Parag. [0233-0234], Parag. [0252-0253], and Parag. [0314-0316]; (The art teaches that the client receives temporally limited data representations (TDRs) including dynamically changing de-identifiers (DDIDs) values and associated data attributes necessary for conducting the activity over the network from the privacy server; and the privacy client captures activity conducted using the device, and relate the conducted activity to the TDRs (i.e., TDRs are stored in the privacy client residing on a mobile device))); and 
transmitting, by the computer processor, the tracking cookie and the semi- anonymous value for the tracking cookie with a request for content (Parag. [0023], Parag. [0214], Parag. [0233-0234], Parag. [0308], and Parag. [0314-0316]; (The art teaches that TDRs including the DDIDs (serving as a cookie) comprised of attribute combinations and identifiers are transmitted via privacy clients to recipient entities for use by recipient entities in connection with desired actions, activities or processes pertaining to recipient entities)).  
		LaFever doesn’t explicitly disclose wherein the semi-anonymous value non-uniquely identifies the user device as one of a group of user devices each using the semi- anonymous value for a respective tracking cookie, and wherein the semi-anonymous value does not contain the demographic attribute, wherein the group of user devices is selected such that each user device of the group of user devices is associated with a different respective user having the demographic attribute; and the group has a number of members within a range criteria corresponding to the desired level of anonymity requested by the user device; and receiving, by the computer processor, content based on actions performed by the different respective users of other user devices in the group of user devices. 
		However, Taylor discloses wherein the semi-anonymous value non-uniquely identifies the user device as one of a group of user devices each using the semi- anonymous value for a respective tracking cookie, and wherein the semi-anonymous value does not contain the demographic attribute, wherein the group of user devices is selected such that each user device of the group of user devices is associated with a different respective user having the demographic attribute (Col. 2 lines 32-50 lines 56-60, Col. 4 lines 48-67, Col. 8 lines 33-64, Col. 9 lines 1-28 lines 38-44; (The art teaches users may elect to share some, all, or none of their demographic and other identifying information with content providers, or users may elect to generalize their specific identifying information. For example, if a content request is accompanied by a cookie that includes identifying information, the identifying information may be modified, or the cookie may be stripped from the content request prior to transmission to the content provider. The modification may include removing a portion of the identifying information, substituting alternative identifying information, or generalizing identifying information.  As a result, the request may be substantially anonymous while still providing some information that a content provider can use to respond with personalized, targeted, or otherwise more relevant content than would otherwise be provided in the absence of all identifying information. The modification can be made at a client device (e.g., by a browser), or by an intermediary system that requests content from the content provider on behalf of the user. Users may choose to expose generalized demographic information, such as gender and an age range, in lieu of information that may be used by content providers for tracking purposes or derived from previous content requests. The intermediary system may have access to demographic and identifying data for individual users as part of the user preferences data store. The art teaches that the intermediary system receives a content request from a client device; the content request may include identifying information in the form of a cookie. The identifying information can include demographic information about the user (e.g., gender, age, geographic location). FIG. 6 illustrates an example HTTP GET request that contains identifying information in the form of a cookie. As seen in original request 610, the cookie 612 identifies the user or device by the identifier "a87sdfa98fd." The intermediary system may load or otherwise determine the user preferences for the current request. The user preferences may indicate what information the user wishes to share, what information the user wishes to prevent from being shared, how the user wishes to have demographic or other identifying information generalized, and the like. FIG. 6 illustrates several modified requests that may be created by the request modification module. Modified request 630 includes a modified cookie 632 that includes only gender information. As seen in comparison with the original request 610, the cookie previously contained an identifier of the user or device. A content provider may have used such an identifier in order to match the request to a profile regarding the user, such as detailed demographic information, data regarding previous content requests, and other information that a user may wish to keep private. Modified request 640 includes customized HTTP headers 642 corresponding to gender and age.  As seen in comparison with the original request 610, the generalized age range (e.g., 30-39) has been included. The intermediary system 102 may notify the particular content server 106, or content servers 106 in general, that such custom HTTP headers will be used to transmit demographic or identifying information, and that other attempts to receive such information will be blocked. Content servers 106 may choose to look for identifying information in the custom HTTP headers. It will be appreciated that the process 400 or portions thereof may be implemented by a browser 140 or some other component of a client device, either in conjunction with an intermediary system or in the absence of an intermediary system. i.e., the demographic attribute is used by the different users as an anonymous identifier)), and the group has a number of members within a range criteria corresponding to the desired level of anonymity requested by the user device (Col. 2 lines 32-60 ; (The art teaches that users may elect to share some, all, or none of their demographic and other identifying information with content providers, or users may elect to generalize their specific identifying information (i.e., desired level of anonymity). For example, if a content request is accompanied by a cookie that includes identifying information, the identifying information may be modified, or the cookie may be stripped from the content request prior to transmission to the content provider. The modification may include removing a portion of the identifying information, substituting alternative identifying information, or generalizing identifying information. As a result, the request may be substantially anonymous while still providing some information that a content provider can use to respond with personalized, targeted, or otherwise more relevant content than would otherwise be provided in the absence of all identifying information. The users may choose to expose generalized demographic information, such as gender and an age range (i.e., the range specifies that users belong to a group of users associated with gender and/or age range without being specific towards each user separately), in lieu of information that may be used by content providers for tracking purposes or derived from previous content requests)).
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modifying the information in the cookies taught by LaFever to incorporate the teaching of Taylor. This would be convenient to enable users to maintain a level of privacy while still benefiting from personalized or more relevant content (Col. 3 lines 40-61). 
		Sze discloses receiving, by the computer processor, content based on actions performed by the different respective users of other user devices in the group of user devices (Parag. [0037], Parag. [0040-0041], Parag. [0045], and Parag. [0049]; (The art teaches that based on data included in the request for advertisements, the advertisement management system selects advertisements (i.e., content) that are eligible to be provided in response to the request. For example, eligible advertisements can include advertisements having characteristics (e.g., size and/or aspect ratio) matching the characteristics of advertisement slots and that are identified as relevant to specified resource keywords or search queries (i.e., submitted by different user devices). Data representing conditions under which advertisements were selected for presentation to a user, and user interaction data (e.g., Id1 .  . . Idn) representing actions taken by users in response to presentation of the advertisement (e.g., Ad1 .  . . Adi) can be stored in a data store such as performance data store. The art teaches that a user's identity may be anonymized and/or encrypted so that the no personally identifiable information can be determined for the user, or a user's activities may be generalized (e.g., to a large group of users) where user activity information is obtained. The ad server uses information included in the ad request to select an ad that will be provided with the web page. For example, the ad server can use psychographic, demographic, or other information about a group of users with which the user is associated in order to select the ad. In some implementations, the ad server can access an advertisement data store to select an ad having targeting criteria that match the information included in the ad request)).
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify LaFever in view of Taylor to incorporate the teaching of Sze. This would be convenient for preventing an error to occur that prevents the specified resource from being provided to the user device (Parag. [0002]).

Claim 16 is taught by LaFever in view of Taylor and Sze as described for claim 2.  

Claim 17 is taught by LaFever in view of Taylor and Sze as described for claim 3.    

Claim 18 is taught by LaFever in view of Taylor and Sze as described for claim 4.   

Claim 19 is taught by LaFever in view of Taylor and Sze as described for claim 5. 

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over LaFever et al. (Pub. No. US 2014/0287723), hereinafter LaFever, in view of Taylor et al. (Patent No. US 9,060,031), hereinafter Taylor; in view of Sze et al. (Pub. No. US 2012/0311017), hereinafter Sze; and in view of Rose et al. (Pat. No. US 6,944,765), hereinafter Rose. 
 
Claim 6. 	LaFever in view of Taylor and Sze discloses the computer-implemented method of claim 1,   
The combination doesn’t explicitly disclose wherein the semi-anonymous value for the tracking cookie is calculated by hashing a unique value for the user device, and truncating the resultant hash.  
However, Rose discloses wherein the semi-anonymous value for the tracking cookie is calculated by hashing a unique value for the user device, and truncating the resultant hash (Col. 6 lines 58-62; (The art teaches that steps used to encrypt a cookie include a secure hash algorithm (SHA) hash H (Ka, cookie) is calculated and then truncated to eight octets (i.e., for Ka is the authentication key))).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Rose. This would be convenient for authenticating anonymous users that reduce the potential for “middleman” fraud (Col. 1 lines 7-10).

Claim 13 is taught by LaFever in view of Taylor, Sze, and Rose as described for claim 6.

Claim 20 is taught by LaFever in view of Taylor, Sze, and Rose as described for claim 6.

Conclusion
		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ito et al. (US 2014/0201847) – Related art in the area of anonymization, (Parag. [0147], The anonymization unit 21 selects a group (selected group) of a target of integration processing. For example, the anonymization unit 21 may select an optional group from groups which do not satisfy the adaptive anonymous levels as the target for the processing. Alternatively, the anonymization unit 21 may select a group with the greatest difference between the value of the adaptive anonymous level and the number of data in the group among groups which do not satisfy the adaptive anonymous levels as the target for the processing).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELBASST TALIOUA whose telephone number is (571)272-4061.  The examiner can normally be reached on Monday-Thursday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.T./Examiner, Art Unit 2442                                                                                                                                                                                                           
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442